Citation Nr: 9912824	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or for being housebound.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1952 August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, denied 
entitlement to special monthly pension benefits because of 
the need of regular aid and attendance or for being 
housebound.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's corrected visual acuity is 20/25 in his 
right eye and 20/2000 in his left eye.

3.  The veteran is able to perform self care and dress and 
undress himself.  He is able to attend to the wants of nature 
and to keep himself clean and presentable.  

4.  The veteran is able to walk without assistance.  He can 
drive an automobile and  he leaves his home when necessary.


CONCLUSION OF LAW

The criteria for special monthly pension benefits because of 
the need of regular aid and attendance or being housebound 
have not been met. 38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§§ 3.351(b), (c), (d), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he warrants special monthly pension 
benefits because of the need of regular aid and attendance 
and/or being housebound.  He argues that his service-
connected disabilities leave him helpless.  He avers that he 
needs assistance when he leaves his house because of his 
profound hearing loss. 

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (1998).  A veteran 
is considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3)establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1998).  

The following criteria are accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (1998).  

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a) (1995).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (1998).  

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (1998).  Moreover, determinations that 
the veteran is so helpless, as to be in need of regular aid 
and attendance will not be based solely upon an opinion that 
the claimant's condition is such as would require him or her 
to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a) 
(1998).  

If a veteran is entitled to pension but not in need of 
regular aid and attendance, he may meet the criteria for 
special monthly pension by being housebound.  38 C.F.R. 
§ 3.351(d) (1995).  To so qualify, the veteran must have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  38 C.F.R. 
§ 3.351(d)(1) (1998).  The veteran can also meet the criteria 
for special monthly pension if he has a single permanent 
disability rated 100 percent and is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d)(2) (1998).  

Private medical records submitted by the veteran reveal that 
in 1986 he suffered head trauma which resulted in skull 
fractures and brain contusions.  In January 1996 a VA 
neurology examination of the veteran was conducted.  The 
veteran reported that as a result of his nonservice-connected 
head injury he had suffered from hearing loss, "a sensation 
of unbalance and tinnitus."  Medical examination revealed 
that the veteran was alert and oriented with good insight and 
judgment.  No abnormality of cerebral functioning was noted.  
The veteran had normal gait, reflexes, and sensation.  
Hearing loss was the only abnormality noted.  

In January 1996 a VA aid and attendance examination of the 
veteran was conducted.  The veteran's complaints centered 
around hearing loss.  The examining physician noted that the 
veteran was not hospitalized, blind, or bedridden.  The 
veteran had normal gait and no restriction on ambulatory 
function or use of the extremities was noted.  On examination 
the veteran was oriented with good memory and recall.  The 
examination report stated that "he is able to attend to the 
wants of nature and to his personal hygiene.  At home he 
watches TV and reads.  He drives his care in Ponce and 
surroundings when necessary but his wife allegedly always 
accompanies him.  Ambulation:  He is able to walk without 
assistance as necessary.  He uses no mechanical aids.  He can 
leave the premises as necessary.  He does not need an 
attendant.  . . .  He is not housebound or in need of aid and 
attendance."  

In October 1996 a VA eye examination of the veteran was 
conducted.  The veteran's corrected visual acuity was 20/25 
in the right eye and 20/400 in the left eye.  The diagnosis 
was age related macular degeneration and early senile 
cataracts.  

In November 1996 another VA neurology examination of the 
veteran was conducted.  The results were essentially the same 
as those noted on the January 1996 VA neurology examination 
report.  

In December 1996 a VA audiology evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
90
95
100
LEFT
70
80
90
100
110

The average pure tone decibel loss at the above frequencies 
was 88 for the right ear and 95 for the left ear.  Speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and of 28 percent in the left ear.  These 
audiometric results translate into level X for the right ear 
and level XI for the left ear.  The Board notes that this 
level of hearing loss disability warrants a 90 percent 
disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6109 
(1998).  The veteran also complained of constant bilateral 
tinnitus.  

The evidence does not support the veteran's claim for special 
monthly pension.  The veteran's assertion is that he warrants 
special monthly pension because "I need someone to assist me 
always due to deafness to leave my home."  This is not what 
is contemplated by the regulations.  The medical evidence 
reveals that the veteran can walk unassisted.  He leaves his 
house and drives and automobile.  There is absolutely no 
evidence that he cannot feed, dress, or bathe himself.  He is 
not bedridden.  While he has some visual impairment, he has 
corrected vision of 20/25 in this right eye and 20/400 in his 
left eye.  He is not blind, and in fact he admits to driving 
when necessary.  He is not a patient in a nursing home.  As 
such the veteran does not meet the requirements for aid and 
attendance.  38 C.F.R. §§ 3.351 (c), 3.352(a) (1998).  

The veteran also does not meet the requirements for 
housebound benefits.  As a threshold requirement, the veteran 
must have a single permanent disability of 100 percent to be 
entitled to special monthly pension benefits under 38 C.F.R. 
§ 3.351(d).  A review of the evidence of record reveals that 
his hearing loss is his highest rated disability and it is 
properly rated as 90 percent disabling.  As such, the veteran 
does not warrant special monthly pension benefits under 
38 C.F.R. § 3.351(d).  Upon review of all of the evidence of 
record the Board concludes that the preponderance of the 
evidence is against the veteran's claim for special monthly 
pension by reason of being in need of regular aid and 
attendance or for being housebound. 


ORDER

The claim for entitlement to special monthly pension benefits 
because of the need of regular aid and attendance or being 
housebound is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

